In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 19-2589
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS HEALTH
AND WELFARE FUND and CHARLES A. WHOBREY, Trustee,
                                    Plaintiffs-Appellees,
                                v.

SHELBY L. HAYNES; N. GERALD DICUCCIO; and BUTLER,
CINCIONE & DICUCCIO,
                               Defendants-Appellants.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 17 C 6275 — Virginia M. Kendall, Judge.
                    ____________________

       ARGUED MAY 22, 2020 — DECIDED JULY 20, 2020
                ____________________

   Before BAUER, EASTERBROOK, and WOOD, Circuit Judges.
   EASTERBROOK, Circuit Judge. Doctors removed Shelby
Haynes’s gallbladder in 2013. She was injured in the process
and required additional surgery that led to more than
$300,000 in medical expenses. Her father’s medical-beneﬁts
plan (the Fund) paid these because Haynes was a “covered
dependent”. The plan includes typical subrogation and re-
2                                                     No. 19-2589

payment clauses: on recovering anything from third parties,
a covered person must reimburse the Fund. In 2017 Haynes
segled a tort suit against the hospital, and others, for $1.5
million. But she and her lawyers refused to repay the Fund,
which brought this action to enforce the plan’s terms under
§502(a)(3) of the Employee Retirement Income Security Act
of 1974 (ERISA), 29 U.S.C. §1132(a)(3).
     Haynes concedes that the Fund paid her medical bills but
insists that she never agreed to reimburse it. She did not sign
a promise to follow the plan’s rules and was not a partici-
pant (as opposed to a beneﬁciary). The district judge disa-
greed with her and granted summary judgment to the Fund
for the full amount of its outlay. 397 F. Supp. 3d 1149 (N.D.
Ill. 2019). Along the way, the district court enjoined Haynes,
Haynes’s malpractice lawyer, and the lawyer’s ﬁrm from
dissipating the proceeds of the seglement. The Fund named
each of them as a defendant to avoid ambiguity about who
possessed the money. See Great-West Life & Annuity Insurance
Co. v. Knudson, 534 U.S. 204, 214 (2002).
    Section 502(a)(3) allows ﬁduciaries to bring actions to ob-
tain “equitable relief … to enforce any provisions of this title
or the terms of the plan”. Defendants do not contest the
judge’s ﬁnding that the money at issue is traceable to the
seglement, and they do not deny their possession and con-
trol of the proceeds. Indeed, in awarding interest and agor-
neys’ fees and costs to the Fund, the district court found that
Haynes’s malpractice lawyer and his ﬁrm hold the principal
in constructive trust. Hence the nature of the remedy
sought—enforcement of a right to identiﬁable assets—is eq-
uitable. See, e.g., Sereboﬀ v. Mid Atlantic Medical Services, Inc.,
No. 19-2589                                                     3

547 U.S. 356, 362 (2006) (discussing restitution in premerger
courts of equity).
    But “equitable relief” under §502(a)(3) requires more
than asking for an equitable remedy; the claim must be equi-
table as well. Montanile v. Board of Trustees of the National Ele-
vator Industry Health Beneﬁt Plan, 136 S. Ct. 651, 657–58
(2016). An action to enforce “the modern-day equivalent of
an equitable lien by agreement” is one such basis. US Air-
ways, Inc. v. McCutchen, 569 U.S. 88, 98 (2013) (cleaned up).
That’s because a person who agrees to convey a speciﬁc
thing “even before it is acquired” becomes a trustee on re-
ceiving title. Sereboﬀ, 547 U.S. at 363–64; Barnes v. Alexander,
232 U.S. 117, 121 (1914). No one doubts that the Fund is a
“ﬁduciary” or that it seeks to “enforce … the terms of the
plan”. Yet Haynes argues that she never agreed to anything.
And her lack of assent removes the action from §502(a)(3)’s
ambit, she insists. See 29 U.S.C. §1132(e)(1), (f); 28 U.S.C.
§1331. We beg to diﬀer.
    The terms of the plan furnish beneﬁciaries with rights
and obligations. For example, §§ 12.01 to 16.04 describe med-
ical, dental, vision, and life-insurance beneﬁts, and §11.06
makes these payable “to, or for the beneﬁt of,” those covered
by the plan. Section 11.14 conditions payments on the Fund’s
subrogation and reimbursement rights, which extend to any
covered person. Haynes is a beneﬁciary under the plan be-
cause her father—who worked under a Teamsters’ Union
collective bargaining agreement—signed and delivered a
writing electing coverage for himself and his family. See Plan
§3.02 (qualifying as a “covered dependent”); Plan §§ 1.09,
1.16–19, 1.22, 1.26–28, 1.50 (deﬁning terms); 397 F. Supp. 3d
at 1153.
4                                                   No. 19-2589

    Section 11.11 of the plan explains that “[t]he Fund is a
self-funded employee beneﬁt plan governed by” ERISA.
That statute says that it applies to plans such as this. See 29
U.S.C. §1003(a). And it recognizes Haynes as a beneﬁciary
because her father designated her as one under the plan’s
terms. 29 U.S.C. §1002(8). The Justices have repeatedly held
that ﬁduciaries may bring actions against beneﬁciaries under
§502(a)(3). See, e.g., Sereboﬀ, 547 U.S. at 359, 369 (permiging a
plan administrator to proceed against a covered employee
and her beneﬁciary husband). See also Harris Trust & Savings
Bank v. Salomon Smith Barney Inc., 530 U.S. 238, 246 (2000)
(“But §502(a)(3) admits of no limit … on the universe of pos-
sible defendants.”). That’s all the Fund needs to prevail.
    Haynes wants to replace the statutory terms, and those of
the plan, with principles of contract law. Doubtless ordinary
contract rules should be used to ﬂesh out provisions on
which ERISA or a plan are silent or ambiguous. See, e.g.,
M&G Polymers USA, LLC v. TackeQ, 574 U.S. 427 (2015). But
neither the plan nor the statute is in need of supplementa-
tion. The district judge found that Haynes was a beneﬁciary
under an ERISA plan. 397 F. Supp. 3d at 1156–58. The plan
itself depends on the assent of an employer (its sponsor) and
a ﬁduciary (the Fund) that manages its operation. Employees
(called participants) get the beneﬁts without a separate con-
tract, although some optional features (such as covering de-
pendents) are contractual in nature. A participant’s family
member is a kind of third-party beneﬁciary, whose rights
under the plan do not depend on personal assent. Such a
person may reject an unwanted beneﬁt by disclaiming it. Re-
statement (Second) of Contracts §306 & cmts. a–b (1981). See
also Olson v. Etheridge, 177 Ill. 2d 396, 404 (1997). But Haynes
No. 19-2589                                                     5

doesn’t argue that she disclaimed the plan’s ﬁnancial aid
and paid the bills herself.
    Having accepted the plan’s beneﬁts, Haynes must accept
the obligations too. That’s what the plan says, and ordinary
principles of contract law are in accord. See Restatement (Sec-
ond) of Contracts §309(4) & cmt. c. See also Olson, 177 Ill. 2d at
404–05; Liu v. Mund, 686 F.3d 418, 421 (7th Cir. 2012);
Holbrook v. PiQ, 643 F.2d 1261, 1273 & n.24 (7th Cir. 1981). An
equitable lien by agreement “serves to carry out a contract’s
provisions.” McCutchen, 569 U.S. at 98. In this case that
means the plan’s subrogation and reimbursement clauses.
The Fund did not need to require beneﬁciaries to execute
those provisions separately. See Preze v. PipeﬁQers Welfare
Fund, 5 F.3d 272 (7th Cir. 1993) (recognizing a limited excep-
tion). And the provisions confer rights to speciﬁed assets.
397 F. Supp. 3d at 1152–55.
    Haynes asks us to ignore all of this because the surgeries
took place three months after her eighteenth birthday, and
the Fund did not ask for her consent as an adult. Her agor-
ney suggested that the insurance industry might beneﬁt
from more paperwork and an “algorithm” for obtaining the
assent of former minors. But, as should be clear by this
point, Haynes’s transition to adulthood is irrelevant. If she
had been an adult throughout (as, say, a participant’s
spouse) she would have been required to reimburse the
plan. So too if she had been a minor throughout. Why
should it mager if she makes the transition to adulthood af-
ter her father elects to bring her within the plan’s coverage?
   If ﬁduciaries can reach the recovery of a participating
employee’s spouse, how is Haynes any diﬀerent? See, e.g.,
Sereboﬀ, 547 U.S. at 359 (discussing the reimbursement of
6                                                  No. 19-2589

beneﬁciaries’ medical expenses). Section 3.30(e) of the plan
continues a child’s status as a “covered dependent” through
age 26, and Haynes doesn’t argue that other provisions ter-
minated that status. Neither the Act nor any rule of contract
law alters this. Minors can treat some promises as voidable,
but adults (which Haynes was at the time of her surgeries)
cannot. See Restatement (Second) of Contracts §14 & cmt. a. We
doubt that 17 year olds would be happy to learn that, unless
they sign some papers on their next birthdays, they lose
medical coverage under ERISA plans. The absence of a ben-
eﬁciary’s signed writing—at age 13 or 18 or 48—doesn’t in-
validate any of the plan’s terms.
    Haynes contends that counsel should be able to keep a
share of the seglement under equitable principles. But
§11.14(j) of the plan expressly forbids this approach, and “if
a contract abrogates the common-fund doctrine, the insurer
is not unjustly enriched by claiming the beneﬁt of its bar-
gain.” McCutchen, 569 U.S. at 100.
    Haynes also maintains that she shouldn’t be bound by
this provision because a summary plan description does not
explain that the plan displaces the common-fund doctrine.
Yet the Fund makes the plan available online, mails printed
copies on request, and sent the relevant provisions to her
lawyer before the malpractice seglement. The point of a
summary plan description is to summarize; some terms nec-
essarily are omiged. At all events, if the plan and the sum-
mary plan description conﬂict, the plan controls. CIGNA
Corp. v. Amara, 563 U.S. 421, 438 (2011).
    Finally, Haynes’s complaint about the district court’s de-
cision to exclude an expert’s report, 2018 U.S. Dist. LEXIS
234265 (N.D. Ill. Oct. 24, 2018), is beside the point; this case
No. 19-2589                                                7

has been resolved on legal grounds that are unaﬀected by
any expert’s conclusions, admissible or not.
    Neither the plan, the Act, nor the common law excuses
Haynes from her obligation to reimburse the Fund. Her sta-
tus as a beneﬁciary—whether minor or adult—doesn’t de-
prive a ﬁduciary of the ability to obtain appropriate equita-
ble relief under §502(a)(3) of the Act.
                                                   AFFIRMED